DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 	Claims 2, 5-21, 23-24, 28-29 are now canceled, and new claims 31-35 have been added. Claims 1, 3-4, 22, 25-27, and 30-35 are now pending and under examination in this application. An action on the merits follows. 
The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 6/8/22 and 4/21/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The rejection of claim 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn in view of the cancellation of this claim.

The rejection of previously pending claims 1-5, and 22-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, , is withdrawn in view of either applicant’s cancellation of the claims or applicant’s amendments to the claims and arguments. In particular, it is noted that the pending claims have been amended to recite that the animal is a murine animal. Murine animals, i.e. the subfamily murinae, consists of mouse and rat species. Further, applicant’s argument that the specification provides sufficient guidance for at least two different regulatory elements that contribute to somatic hypermutation in mice and rats has been found persuasive. It is noted that the specification discloses rendering a rearranged light chain transgene "resistant" to somatic hypermutation by providing the transgenic mouse with "means" to render the mouse resistant to somatic hypermutation which include the deletion of the intronic light chain enhancer and/or truncation of the 3' light chain enhancer. It is also noted that the specification's working examples disclose transgene constructs including rearranged light chain constructs which do not include the intronic enhancer, and/or have a truncated 3' enhancer. As set forth in the rejection of record, these two regulatory elements, the light chain intronic enhance and light chain 3’ enhancer have been reported in the prior art as contributing to somatic hypermutation. It is further noted that applicant’s response provides evidence in the form of publications by Dammers et al., Breiner et al., and Sheppard et al. (all made of record in the IDS filed 4/21/22) that the structure of the rat immunoglobulin light chain kappa locus and the regulatory elements of the rat immunoglobulin kappa locus were known in the prior art at the time of filing.  

The rejection of previously pending claims 1-5 and 22-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is 
Amended and new claims 1, 3-4, 22, 25-27, and 30-35 remain or are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, previously pending claims 2, 5, 23-24, and 28-29 having been canceled.  Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reason set forth in detail below.
The scope of enablement rejection has been maintained in part. Applicant’s amendments to the claims to limit the transgenic animal to a murine animal, i.e. mice or rats, and applicant’s arguments including supporting evidence in the form of publications by Dammers et al., Breiner et al., and Sheppard et al. (all made of record in the IDS filed 12/23/21) overcome issues of enablement previously raised in regards to a transgene which lacks a regulatory element that contributes to somatic hypermutation of the light chain variable region in the transgene. In addition, the amendments to claims which now limit the rearranged V-J to a single human V gene segment fused to a single human J gene segment overcomes issues of enablement previously raised in regards to the breadth of light chain variable region gene segments present in the transgene. However, applicant’s amendments to the claims and arguments do not overcome the lack of enablement for producing the breadth of transgenic murine animals encompassed by the claims. 
The scope of enablement has been modified as follows: the specification, while being enabling for a transgenic mouse whose genome comprises transgene encoding a single rearranged human immunoglobulin light chain, wherein the transgene comprises a single human immunoglobulin light chain V gene segment fused to a single rearranged human immunoglobulin J gene segment, wherein a regulatory element that contributes to somatic hypermutation of the light chain variable region is lacking, and wherein the rearranged V-J sequence is operably linked to a human or mouse kappa light chain constant region gene sequence present in the transgene, or is operably linked to an endogenous kappa light chain constant region gene segment present in the genome of the mouse, does not reasonably provide enablement for any transgenic rat whose genome comprises a transgene comprising a single human immunoglobulin light chain V gene segment fused to a single rearranged human immunoglobulin J gene segment, wherein a regulatory element that contributes to somatic hypermutation of the light chain variable region is lacking, where the transgene is operatively linked to an endogenous immunoglobulin light chain constant region gene segment claims. 
As noted the claims have been amended to limit the transgenic animal to a murine animal. Murine animals consist of mice and rats. The genome of the claimed transgenic murine animals, however, continues to read on the site specific insertion of the transgene into an endogenous light chain locus such that the human V-J gene sequence is operably linked to an endogenous light chain constant region gene sequence. As set forth in the rejection of record, the specification does not provide any guidance for inserting (knocking-in) a transgene sequence into a specific site in the light chain locus. At the time of filing, the technology to produce any and all non-human animals with a gene-targeted knockout or knockin genotype was considered highly unpredictable because the available technology uses homologous recombination in embryonic stem (ES) cells. As discussed in detail in the previous office action, only mouse ES cells were available for the production of mice by homologous recombination. The prior art is replete with teachings that only mouse ES cells are known to colonize the germ line. Clark et al. states that "despite intensive efforts, knockout technology is limited to mouse as germline competent ES cells have not been developed for other species of mammals" (Clark et al. (2003) Nature Reviews: Genetics, Vol. 4, 825-833, page 828, col. 1, para. 1, lines 18-21). This is further supported by Niemann et al. who assert that the "true ES cells, those able to contribute to the germ line, are only available from inbred mouse strains" (Niemann et al (2005) Rev. Sci, Tech. Off. Int. Spiz. Vol. 24, 285-298, pages 290 last para, bridging to page 291, para.l). Niemann further emphasizes that although ES-like cells and primordial germ cells have been reported for several farm animal species, the reported cells do not contribute to the germline (Niemann et al., page 291, col. 1, lines 5-9). Likewise, Wheeler states that putative ES cells have been isolated from several species including Syrian golden hamster, rat, rabbit, mink, pig, cow, sheep and primate, but the totipotency, the ability to colonize the germ line, awaits validation in the form of transgenic offspring (Wheeler (2001) Theriogenology, Vol. 56, 1345-1369, page 1351, para. 1). Prelle also states many attempts have been made to establish ES and EG cell lines from species other than mouse; however, there is no data that these cells can colonize the germ line of chimeric animals (Prelle (2002) Anat. Histol. Embryol., Vol. 31, 169-186, see page 172, col. 1, lines 1-11). Thus, the prior art of record clearly establishes that at the time of filing, only mouse ES cells were known to colonize the germ line, such that the art of record only enables the production of mice with targeted gene modifications as recited in the instant claims. As the specification does not provide any additional guidance to overcome the high degree of unpredictability in that art for making transgenic animals other than mice, it would have therefore have required undue experimentation at the time of filing to make the breadth of transgenic non-human animals as claimed.
The applicant argues that targeted integration could be achieved at the time of filing using somatic cells, citing McCreath et al. published in 2000 (made of record in the IDS filed 4/21/22). McCreath et al. teaches a transgenic sheep made using nuclear transfer of a genetically modified sheep fibroblast. The applicant contends that this technique could be used to generate targeted integration in rats. However, as of the effective filing date, no such rats with a targeted integration of any nucleotide sequence had been reported in the prior art. Further, a post-filing review by Chenouard et al. provides a detailed history of targeted integration into the rat genome and teaches that while random, non-targeted integration of transgenes into the genome of rats was known prior to 6/27/08, the effective filing date of this application, targeted integration into the rat genome was not accomplished until rat ES cells that contribute to the genome were finally generated in late 2008, after the effective filing date (Chenouard et al. (2021) Front. Genet. Vol. 12:615491. doi:10.3389/fgene.2021.6615491, pages 1-38, see pages 1-2). In fact, actual targeted mutations in the rat genome were not accomplished until 2009. Thus, applicant’s arguments and supporting evidence for SCNT in a sheep does not overcome the art recognized unpredictability at the time of filing in generating a transgenic rat with a targeted insertion of a transgene into the rat light chain locus as claimed. Therefore, the rejection of record with regards to the modified scope of enablement set forth above is maintained. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 34 depends on claim 25 which in turn depends on claim 1. Claim 25 recites that the transgenic murine animal of claim 1 is a mouse. New claim 34 seeks to further limit claim 25 by reciting that the transgene is linked to an endogenous murine light chain constant region gene segment. However, as the transgenic murine animal has been limited to a mouse in claim 25, the “endogenous” light chain constant region gene segments present in the mouse are inherently mouse gene segments. Thus, claim 34 conflicts with claim 25 upon which it depends as claim 34 recites a broader limitation wherein the mouse comprises “endogenous” murine light chain constant region gene segments which encompass either mouse and rat gene segments. As such, claim 34 is confusing such that the metes and bounds of the structure of the claimed mouse cannot be determined.  

Double Patenting

The rejection of previously pending claims 1-5 and 22-30 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,145,588, hereafter referred to as the ‘588 patent, is withdrawn in view of applicant’s arguments or the cancellation of the claims. The applicant has argued that the ’588 patent is derived from a later filed application and has an anticipated expiration date of 9/26/32, which is approximately 3 years later than any patent which may issue in the instant application based on the instant application’s filing date of 6/29/09. Applicant’s argument that no improper timewise extension of the right to exclude granted by any patent issued in the instant application exists as any such patent would expire more than 2 years before the expiration date of the ‘588 patent is found persuasive. 
 
Amended and new claims 1, 3-4, 22, 25-27, and 30-35 remain or are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 26-32, and 35-38 of co-pending application 15/863,787, hereafter referred to as the ‘787 application, in view of U.S. Patent Application Publication 2005/0170398 (August 4, 2005), hereafter referred to as Van Berkel et al. Note that previously pending claims 2, 5, 23-24, and 28-29 having been canceled. Applicant’s arguments have been fully considered but have not been found persuasive for reasons of record as discussed in detail below.
The applicant argues that the claims of the ‘787 application and the instant claims are not overlapping in scope and are drawn to different methods because the ‘787 patent claims recite methods of producing a library of cells and do not recite methods of harvesting antibodies. 
In response, contrary to applicant’s arguments, the methods recited in the claims of the ‘787 application are in fact substantially similar to those of the instant methods and are substantially overlapping in method steps. Both methods involve obtaining nucleic acids that encode heavy chain variable regions comprised in B cells of non-human transgenic animals that have been immunized with different targets or different target epitopes from transgenic murine animals with the same structural features. The ‘787 method further involve the step of transfecting cells with at least two of the obtained nucleic acids encoding heavy chain variable regions (‘787 application claim 1), and further recites that the cell is also transfected with a nucleic acid encoding the rearranged human light chain variable region (‘787 application claim 2), both of which steps are recited in the instant methods. Dependent claims 27-28 of the ‘787 application further recite that the transgene either comprises a murine light chain constant gene segment or human light chain constant gene segment or is linked to an endogenous murine light chain constant region gene segment. Thus, the method recited in the claims of the ‘787 application and the instant method as claimed contain all the same methods steps with the exception that the ’787 application claims do not recite the final step of harvesting antibodies from the cells. However, the ‘787 patent claims do recite that cells generated by the method produce antibodies comprising the heavy chain variable regions and the single rearranged light chain region. Further, the ‘787 methods are not methods “consisting” of the steps recited in the claims, but rather are methods “comprising” the recited steps. As such, the ‘787 methods encompass additional steps. 
Van Berkel et al. was cited to supplement the methods set forth in the ‘787 application claims by teaching methods for producing mixtures of antibodies from a single host cell clone, comprising expressing a nucleic acid sequence encoding a single “common” light chain and nucleic acid sequences encoding at least two or at least three different heavy chains are expressed in the recombinant host cell, thereby producing two, three, or more different antibodies comprising identical light chains paired to different heavy chains capable of pairing to the light chain, thereby forming functional antigen-binding domains (Van Berkel et al., abstract, paragraphs 18, 20, 21-22, and 57). Van Berkel et al. teaches to use pre-selected combination of heavy and light chains which each be encoded by the same or different construct where each polypeptide is independently expressed under the control of the natural for each chain or a heterologous promoter (Van Berkel et al., paragraphs 18, 66, and 113). Note that the use of the natural promoter for each of the common light chain, and the at least two different heavy chains is effectively the use of a different promoter for each of the heavy chains present in the cell. Van Berkel et al. further teaches that the nucleic acids encoding the light chain and heavy chains can be obtained from in vivo immunization methods (Van Berkel et al., paragraph 89). Van Berkel et al. also teaches that both bispecific and monospecific antibodies are formed and the formation of bispecific antibodies versus monospecific antibodies can be reduced by expressing different amounts of each heavy chain (Van Berkel eta l., paragraph 62). In addition, Van Berkel et al. teaches that the host cells produce at least two antibodies having different specificities, including binding to different epitopes of the same antigen, or binding to different antigens entirely (Van Berkel et al., paragraph 71). Van Berkel et al. also teaches that the use of a common light chain and different heavy chains is preferable because the specificity of an antibody is dominated by its heavy chain (Van Berkel et al., paragraph 92).
Thus, it is maintained that based on the teachings of Van Berkel et al. for similar methods of making transfected cells comprising at least two different heavy chain variable region sequences and a single light chain variable sequence and using the cells to produce a mixture of antibodies where each heavy chain is paired with the single light chain, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the cells produced by the methods of the ‘787 application claims to produce a mixture of antibodies as claimed with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633